Case 6:18-cv-01288-CEM-TBS Document 32 Filed 02/20/19 Page 1 of 6 PageID 96



                         .UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

   JOSE VAZQUEZ,

          Plaintiff,

   v.                                                     Case No: 6:18-cv-1288-Orl-41TBS

   STRADA SERVICES INC.,

          Defendant.


                              REPORT AND RECOMMENDATION

          Pending before the Court in this Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

   201, et seq. case is the parties’ Joint Motion to Approve Settlement and to Dismiss with

   Prejudice (Doc. 29). For the reasons that follow, I recommend that the parties’ settlement

   agreement be approved and the motion be granted.

                                            Background

          Plaintiff Jose Vazquez is suing his former employer, Strada Services, Inc. for

   unpaid overtime compensation, pursuant to the FLSA (Doc. 20). Plaintiff alleges that he

   worked for Defendant as a non-exempt electrician (Id., ¶¶ 17-19). Plaintiff claims that he

   regularly worked in excess of 40 hours per week for which he was not fully compensated

   at the statutory rate of one and one-half times his regular rate of pay (Id., ¶ 21).

   Defendant denies Plaintiff’s allegations (Doc. 21).

          On January 17, 2019, the parties notified the Court of their intent to settle this case

   and on February 1, 2019, they submitted their proposed settlement agreement for

   approval (Doc. 29). After reading the agreement I voiced two concerns (Doc. 30). First,

   that the parties had not provided an adequate explanation of why Plaintiff was

   compromising a +$15,000 claim for $2,950 (Id.). Second, that the settlement agreement
Case 6:18-cv-01288-CEM-TBS Document 32 Filed 02/20/19 Page 2 of 6 PageID 97



   could be read to shift to Plaintiff the obligation to pay Defendant’s share of the taxes owed

   in connection with the settlement (Id.). The parties have now addressed my concerns.

   They represent that the settlement amount was reached after they disagreed about

   whether the records of Plaintiff’s hours worked are complete and accurate and about

   whether Plaintiff was “flat paid or full paid.” (Doc. 31, ¶¶ 5-6). The parties also represent

   that “Defendant will be paying the employer’s Federal and State taxes and will be

   recording Plaintiff’s withholdings on the employee’s (Plaintiff’s) W-2.” (Id., ¶ 10). These

   responses satisfy my concerns and I now recommend approval of the settlement

   agreement.

                                            Discussion

           “The principal congressional purpose in enacting the Fair Labor Standards Act of

   1938 was to protect all covered workers from substandard wages and oppressive working

   hours, ‘labor conditions [that are] detrimental to the maintenance of the minimum

   standard of living necessary for health, efficiency and general well-being of workers.’”

   Barrentine v. Ark.-Best Freight Sys., Inc., 450 U.S. 728, 739 (1981) (alteration in original)

   (quoting 29 U.S.C. § 202(a)). “Any employer who violates the provisions of section 206 or

   section 207 of [the FLSA] shall be liable to the employee or employees affected in the

   amount of their unpaid minimum wages, or their unpaid overtime compensation, and in an

   additional equal amount as liquidated damages.” 29 U.S.C. § 216(b). Section 206

   establishes the federally-mandated minimum hourly wage, and § 207 prescribes overtime

   compensation of “one and one-half times the regular rate” for each hour worked in excess

   of forty hours during a given workweek. The provisions of the FLSA are mandatory and

   “cannot be abridged by contract or otherwise waived.” Barrentine, 450 U.S. at 740. To

   permit otherwise would “‘nullify the purposes' of the [FLSA] and thwart the legislative




                                                -2-
Case 6:18-cv-01288-CEM-TBS Document 32 Filed 02/20/19 Page 3 of 6 PageID 98



   policies it was designed to effectuate.” Id. (quoting Brooklyn Sav. Bank v. O’Neil, 324 U.S.

   697, 707 (1946)).

          The parties seek judicial review and a determination that their settlement of

   Plaintiff’s FLSA claims is a “fair and reasonable resolution of a bona fide dispute” over

   FLSA issues. See Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1354-55

   (11th Cir. 1982). If a settlement is not one supervised by the Department of Labor, the

   only other route for compromise of FLSA claims is provided in the context of suits brought

   directly by employees against their employers under § 216(b) to recover back wages for

   FLSA violations. “When employees bring a private action for back wages under the FLSA,

   and present to the district court a proposed settlement, the district court may enter a

   stipulated judgment after scrutinizing the settlement for fairness.” Id. at 1353 (citing

   Schulte, Inc. v. Gangi, 328 U.S. 108 (1946)).

          “Settlements may be permissible in the context of a suit brought by employees

   under the FLSA for back wages because initiation of the action by the employees

   provides some assurance of an adversarial context.” Id. at 1354. In adversarial cases:

                 The employees are likely to be represented by an attorney
                 who can protect their rights under the statute. Thus, when the
                 parties submit a settlement to the court for approval, the
                 settlement is more likely to reflect a reasonable compromise
                 of disputed issues than a mere waiver of statutory rights
                 brought about by an employer’s overreaching. If a settlement
                 in an employee FLSA suit does reflect a reasonable
                 compromise over issues, such as FLSA coverage or
                 computation of back wages that are actually in dispute; we
                 allow the district court to approve the settlement in order to
                 promote the policy of encouraging settlement of litigation.

   Id.

          When determining whether a settlement is fair and reasonable, the Court

   considers the following factors: “(1) the existence of fraud or collusion behind the

   settlement; (2) the complexity, expense, and likely duration of the litigation; (3) the stage

                                                -3-
Case 6:18-cv-01288-CEM-TBS Document 32 Filed 02/20/19 Page 4 of 6 PageID 99



   of the proceedings and the amount of discovery completed; (4) the probability of plaintiffs’

   success on the merits; (5) the range of possible recovery; and (6) the opinions of the

   counsel.” Hamilton v. Frito-Lay, Inc., No. 6:05-cv-592-Orl-22JGG, 2007 WL 328792, at *2

   (M.D. Fla. Jan. 8, 2007). There is a “’strong presumption’ in favor of finding a settlement

   fair.” Id. (citing Cotton v. Hinton, 559 F.2d 1331 (5th Cir. 1977)).

           A. Settlement Sum

           In his answers to the Court’s interrogatories, Plaintiff said he believed he was

   entitled to a little over $15,000 in damages (Doc. 25-1, ¶ 7). The parties have agreed that

   Defendant will pay Plaintiff $2,950 in unpaid wages and an additional $2,950 in liquidated

   damages to settle Plaintiff’s FLSA claims (Doc. 29-1, ¶ 3). I recommend approval of these

   settlement amounts based upon: (1) the parties’ explanation for the substantial reduction

   in the value of Plaintiff’s claim; (2) the fact that this is a negotiated compromise and

   settlement between parties who know more about the facts of the case than the Court

   does; (3) Plaintiff is represented by a lawyer; and (4) I do not see any badges of fraud or

   overreaching.

           B. Attorney’s Fees

           Defendant has agreed to pay Plaintiff’s attorneys $4,000 1 in fees and costs (Doc.

   29-1, ¶ 3.a.iii). Counsel represent that this fee was negotiated separately from Plaintiff’s

   recovery, without regard to the amount of the settlement sum (Doc. 29, ¶ 7). This is

   sufficient to establish the reasonableness of the fees and that Plaintiff's recovery was not



           1 The settlement agreement states that Defendant will pay $3,590 to Plaintiff’s lawyer, consisting of

   $3,490 in attorneys’ fees and $510.00 in costs (Doc. 29-1, ¶ 3.a.iii). This appears to be a scrivener’s error
   because the sum of $3,490 and $510.00 is $4,000.00.

            This amount is consistent with the remainder of the settlement agreement. In paragraph 3(a), the
   parties state that the entire settlement sum is $9,900 (Id., ¶ 3.a). Once the payments to Plaintiff are
   subtracted, this leaves a sum of $4,000 to be allocated to fees and costs.



                                                       -4-
Case 6:18-cv-01288-CEM-TBS Document 32 Filed 02/20/19 Page 5 of 6 PageID 100



   adversely affected by the amount of fees paid to his counsel. See Bonetti v. Embarq

   Mgmt. Co., 715 F. Supp. 2d 1222 (M.D. Fla. 2009); see also McQuillan v. H.W. Lochner,

   Inc., No. 6:12–cv–1586–Orl–36TBS, 2013 WL 6184063, at *3 (M.D. Fla. Nov. 25, 2013).

           C. Release

           The parties’ settlement agreement includes a release that is sufficiently narrow to

   withstand judicial scrutiny (Doc. 29-1, ¶ 2). 2 It is limited to claims for unpaid overtime and

   minimum wages, as well as any other wage and hour claim of any kind, arising under the

   FLSA (Id.). See Coleman v. Target Corp., No. 6:12-cv-1315-Orl-37GJK, No. 6:12–cv–

   1315–Orl–37GJK, 2013 WL 867891, at *6 (M.D. Fla. Mar. 1, 2013) (citing Heath v. Hard

   Rock Café Int’l, Inc., No. 6:10-cv-344-Orl-28KRS, 2011 WL 5877506, at *4 (M.D. Fla. Oct.

   28, 2011), adopted by 2011 WL 5873968 (M.D. Fla. Nov. 23, 2011) (recommending that

   release provision limited to wage and hour claims was not a prohibited “side deal” that

   undermined the fairness or reasonableness of the parties' FLSA settlement)).

   Accordingly, I respectfully recommend that the Court find the release provision to be fair

   and reasonable.

                                             Recommendation

           Upon due consideration, it is hereby RECOMMENDED that the Court,

           (1) GRANT the parties’ Joint Motion for Approval of Settlement and for Dismissal

   With Prejudice (Doc. 29);

           (2) APPROVE the settlement agreement (Doc. 29-1); and

           (3) DISMISS this case WITH PREJUDICE.


           2 General releases in FLSA cases are frequently viewed as “‘side deals’ in which the employer

   extracts a gratuitous (although usually valueless) release of all claims in exchange for money
   unconditionally owed to the employee” and therefore, such releases “confer[ ] an uncompensated,
   unevaluated, and unfair benefit on the employer.” Fiber Moreno v. Regions Bank, 729 F. Supp. 2d 1346,
   1351-52 (M.D. Fla. 2010). As such, “[a] compromise of an FLSA claim that contains a pervasive release of
   unknown claims fails judicial scrutiny.” Id. at 1352.



                                                     -5-
Case 6:18-cv-01288-CEM-TBS Document 32 Filed 02/20/19 Page 6 of 6 PageID 101



                                        Notice to Parties

         A party has fourteen days from this date to file written objections to the Report and

   Recommendation’s factual findings and legal conclusions. A party’s failure to file written

   objections waives that party’s right to challenge on appeal any unobjected-to factual

   finding or legal conclusion the district judge adopts from the Report and

   Recommendation. See 11th Cir. R. 3-1.

         If the parties do not object to this Report and Recommendation, then they may

   expedite the approval process by filing notices of no objection.

         RECOMMENDED in Orlando, Florida on February 20, 2019.




   Copies furnished to:

         Presiding United States District Judge
         Counsel of Record




                                               -6-
